Citation Nr: 1119192	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-01 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease.

2.  Entitlement to a rating in excess of 20 percent for status post total knee replacement, residuals right knee injury, status post partial medial and lateral meniscectomy for the time period prior to August 1, 2011 (exclusive of periods of 100 percent total temporary ratings) and in excess of 30 percent from August 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded service connection for a low back disability and assigned an initial 10 percent rating effective March 31, 2009.  The decision also awarded a 100 percent total temporary rating (TTR) from April 17, 2009 to May 31, 2009 for a right knee disability, and continued the previously assigned 20 percent rating from June 1, 2009.  The Veteran disagreed with the assigned ratings for each of these disabilities.  A September 2010 rating decision assigned another period of TTR for a right knee disability from May 6, 2010 to July 31, 2011 and assigned a 30 percent rating effective August 1, 2011.  Nonetheless, the issue of entitlement to an increased evaluation for this disability remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received in February 2011, the Veteran indicated that he desired a personal hearing before a Veterans Law Judge.  There is no indication in the claims file that the requested hearing has been scheduled.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules travel board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board hearing for the Veteran and notify him of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

